UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.1 to FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52763 CHINA PHARMACEUTICALS, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-2638087 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 24th Floor, Building A, Zhengxin Mansion No.5 of 1st Gaoxin Rd, Hi-Tech Development Zone Xi’an City, People’s Republic of China 710075 (Address of principal executive offices) 011- (86) 29-8406-7215 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): YesoNo x 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes □No □ APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:75,237,972 shares of common stock, $.001 par value, were outstanding as of August 8, 2011. Explanatory Note We are filing this Amendment No. 1 to our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 22, 2011 (the “Form 10-Q”), solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the condensed consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 Item 6. Exhibits. (a) Exhibits Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002.* Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002.* Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002.* Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002.* 101.INS XBRL Instance Document.** 101.SCH XBRL Taxonomy Extension Schema Document.** 101.CAL XBRL Taxonomy Calculation Linkbase Document.** 101.PRE XBRL Taxonomy Presentation Linkbase Document.** 101.LAB XBRL Taxonomy Label Linkbase Document.** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document.** * Previously filed as an exhibit to the original Form 10-Q for the quarterly period ended June 30, 2011, filed with the SEC on August 22, 2011. ** Attached as Exhibits 101 to this Amendment No. 1 to the Form 10-Q are the following financial statements from the Company’s Form 10-Q for the quarterly period ended June 30, 2011 formatted in XBRL (eXtensible Business Reporting Language): (i)the Unaudited Condensed Consolidated Balance Sheets, (ii)the Unaudited Condensed Consolidated Statements of Income and Comprehensive Income, (iii)the Unaudited Condensed Consolidated Statements of Cash Flows, and (iv)related notes to these unaudited condensed consolidated financial statements tagged as blocks of text. The XBRL related information in Exhibit 101 to this Amendment No. 1 to the Form 10-Q shall not be deemed “filed” or a part of a registration statement or prospectus for purposes of Section11 or 12 of the Securities Act of 1933, as amended, and is not filed for purposes of Section18 of the Exchange Act, as amended, or otherwise subject to the liabilities of those sections. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA PHARMACEUTICALS, INC. Dated: September 16,2011 By: /s/Guozhu Wang Name:Guozhu Wang Title:Chief Executive Officer Dated: September 16,2011 By: /s/Tao Lei Name:Tao Lei Title:Chief Financial Officer 4
